UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14678 Ross Stores, Inc. (Exact name of registrant as specified in its charter) Delaware 94-1390387 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 4440 Rosewood Drive, Pleasanton, California 94588-3050 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (925) 965-4400 Former name, former address and former fiscal year, if N/A changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares of Common Stock, with $.01 par value, outstanding on November 18, 2010 was 19,084,540. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings Three Months Ended Nine Months Ended October 30, October 31, October 30, October 31, ($000, except stores and per share data, unaudited) Sales $ Costs and Expenses Costs of goods sold Selling, general and administrative Interest expense, net Total costs and expenses Earnings before taxes Provision for taxes on earnings Net earnings $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding (000) Basic Diluted Dividends Cash dividends declared per share $ Stores open at end of period See notes to condensed consolidated financial statements. 2 Condensed Consolidated Balance Sheets October 30, January 30, October 31, ($000, unaudited) Assets Current Assets Cash and cash equivalents $ $ $ Short-term investments Accounts receivable Merchandise inventory Prepaid expenses and other Deferred income taxes - Total current assets Property and Equipment Land and buildings Fixtures and equipment Leasehold improvements Construction-in-progress Less accumulated depreciation and amortization Property and equipment, net Long-term investments Other long-term assets Total assets $ $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ $ Accrued expenses and other Accrued payroll and benefits Income taxes payable Deferred income taxes - - Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Commitments and contingencies Stockholders’ Equity Common stock Additional paid-in capital Treasury stock ) ) ) Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See notes to condensed consolidated financial statements. 3 Condensed Consolidated Statements of Cash Flows Nine Months Ended October 30, October 31, ($000, unaudited) Cash Flows From Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income taxes ) Tax benefit from equity issuance Excess tax benefit from stock-based compensation ) ) Change in assets and liabilities: Merchandise inventory ) ) Other current assets ) ) Accounts payable Other current liabilities ) Other long-term, net Net cash provided by operating activities Cash Flows From Investing Activities Additions to property and equipment ) ) Proceeds from sales of property and equipment - 10 Purchases of investments ) ) Proceeds from investments Net cash used in investing activities ) ) Cash Flows From Financing Activities Excess tax benefit from stock-based compensation Issuance of common stock related to stock plans Treasury stock purchased ) ) Repurchase of common stock ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental Cash Flow Disclosures Interest paid $ $ Income taxes paid $ $ Non-Cash Investing Activities Increase in fair value of investment securities $ $ See notes to condensed consolidated financial statements. 4 Notes to Condensed Consolidated Financial Statements Three and Nine Months Ended October 30, 2010 and October 31, 2009 (Unaudited) Note A: Summary of Significant Accounting Policies Basis of Presentation. The accompanying unaudited interim condensed consolidated financial statements have been prepared from the records of Ross Stores, Inc. and subsidiaries (the “Company”) without audit and, in the opinion of management, include all adjustments (consisting of only normal, recurring adjustments) necessary to present fairly the Company’s financial position as of October 30, 2010 and October 31, 2009, the results of operations for the three and nine month periods ended October 30, 2010 and October 31, 2009, and cash flows for the nine month periods ended October 30, 2010 and October 31, 2009. The Condensed Consolidated Balance Sheet as of January 30, 2010, presented herein, has been derived from the Company’s audited consolidated financial statements for the fiscal year then ended. Accounting policies followed by the Company are described in Note A to the audited consolidated financial statements for the fiscal year ended January 30, 2010. Certain information and disclosures normally included in the notes to annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted for purposes of these interim condensed consolidated financial statements. The interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements, including notes thereto, contained in the Company’s Annual Report on Form 10-K for the year ended January 30, 2010. The results of operations for the three and nine month periods ended October 30, 2010 and October 31, 2009 presented herein are not necessarily indicative of the results to be expected for the full fiscal year. Total comprehensive income. The components of total comprehensive income for the three and nine month periods ended October 30, 2010 and October 31, 2009 are as follows (in $000): Three Months Ended Nine Months Ended October 30, October 31, October 30, October 31, Net income $ $ $ Change in unrealized gain on investments, net of taxes Total comprehensive income $ $ $ Estimated fair value of financial instruments.The carrying value of cash and cash equivalents, short and long-term investments, accounts receivable, other long-term assets, accounts payable, and other long-term liabilities approximates their estimated fair value. 5 Sales Mix. The Company’s sales mix is shown below for the three and nine month periods ended October 30, 2010 and October 31, 2009: Three Months Ended Nine Months Ended October 30, October 31, October 30, October 31, Ladies 30% 30% 31% 32% Home accents and bed and bath 25% 23% 24% 23% Shoes 12% 12% 12% 12% Men's 12% 12% 12% 12% Accessories, lingerie, fine jewelry, and fragrances 12% 13% 12% 12% Children's 9% 10% 9% 9% Total 100% 100% 100% 100% Dividends. Dividends included in the Condensed Consolidated Statements of Cash Flows reflect dividends paid during the periods shown. Dividends per share shown on the Condensed Consolidated Statements of Earnings reflect dividends declared during the periods shown. In January, May, and August 2010 the Company’s Board of Directors declared a quarterly cash dividend of $.16 per common share that was paid in March, June, and September 2010, respectively. In January, May, August, and November 2009, the Company’s Board of Directors declared a quarterly cash dividend of $.11 per common share that was paid in March, June, September, and December 2009, respectively. In November 2010, the Company’s Board of Directors declared a cash dividend of $.16 per common share, payable on December 31, 2010. Provision for litigation costs and other legal proceedings. Like many California retailers, the Company has been named in class action lawsuits regarding wage and hour claims. Class action litigation involving allegations that hourly associates have missed meal and/or rest break periods, as well as allegations of unpaid overtime wages to store managers and assistant store managers at Company stores under state law, remains pending as of October 30, 2010. The Company is also party to various other legal proceedings arising in the normal course of business. Actions filed against the Company include commercial, product, customer, intellectual property, and labor and employment-related claims, including lawsuits in which plaintiffs allege that the Company violated state or federal laws. Actions against the Company are in various procedural stages. Many of these proceedings raise factual and legal issues and are subject to uncertainties. In the opinion of management, the resolution of pending class action litigation and other currently pending legal proceedings is not expected to have a material adverse effect on the Company’s financial condition, results of operations, or cash flows. 6 Note B: Investments The amortized cost and fair value of the Company’s available-for-sale securities as of October 30, 2010 were: Amortized Unrealized Unrealized cost gains losses Fair value Short-term Long-term Corporate securities $ $ $ ) $ $ $ U.S. Government and agency securities (4
